Citation Nr: 0906011	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to 
February 1946.  The Veteran was a German prisoner of war from 
October 1944 to April 1945.  He died in December 2005.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO), which granted the appellant's claim of service 
connection for the cause of the Veteran's death.  In May 
2008, the claim was remanded.  In May 2008, the claim was 
remanded.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

The Veteran did not have a service connected disability which 
was rated totally disabling for at least 8 years prior to his 
death in December 2005.


CONCLUSION OF LAW

The criteria for enhanced DIC under 38 U.S.C.A. § 1311 have 
not been met. 38 U.S.C.A. § 1311 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1106 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist claimants in the development of a claim. .  38 
U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.159(c)-(d). 
In this case, September 2006 and July 2008 correspondence, 
the May 2007 statement of the case and October 2008 
supplemental statement of the case provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate her claim of entitlement to enhanced DIC 
compensation under 38 U.S.C.A. § 1311(a)(2), as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for her to advise VA of and to submit any further 
evidence that was relevant to the claim. This correspondence 
substantially complied with the VCAA notice and assistance 
requirements, especially in light of the absence of any claim 
of error or prejudice by the appellant or her representative.  
The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant. Specifically, the information and evidence that 
have been associated with the claims file consists of the 
Veteran's VA outpatient treatment records, and treatment 
records of his private providers.  The claim was 
readjudicated in the October 2008 supplemental statement of 
the case.

In summary, the VCAA provisions have been considered and 
complied with. The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant. Any 
error in the sequence of events or content of the notice is 
not shown to have had any prejudicial effect on the case or 
to cause injury to the claimant. Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for enhanced DIC under 38 
U.S.C.A. § 1311(a)(2), any question related to an effective 
date to be assigned is moot. Thus, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.

Analysis

In a January 2006 rating decision, the RO awarded the 
appellant DIC under 38 U.S.C.A. § 1318 (West 2002 & Supp. 
2008) finding that the Veteran was a former prisoner of war 
who died after September 30, 1999, and who had a disability 
which was continuously rated totally disabling for a period 
of not less than one year immediately preceding death. The 
appellant then submitted a claim for service connection for 
cause of the Veteran's death, which was awarded in a March 
2006 rating decision.

Following the March 2006 award, the appellant and her 
daughter submitted statements referring to an additional $200 
monthly award. They also provided testimony at an April 2007 
hearing before a Decision Review Officer.  It is based upon 
the statements, other statements, and the April 2007 
testimony that the Board determined that the appellant was 
seeking enhanced DIC compensation under 38 U.S.C.A. § 
1311(a)(2).

Under 38 U.S.C.A. § 1311, as amended, DIC shall be paid to a 
surviving spouse at the monthly rate of $1,154. Notably, 
however, 38 U.S.C.A. § 1311(a)(2) provides, in pertinent 
part, that the monthly rate shall be increased by $246 in the 
case of the death of a veteran who at the time of death was 
in receipt of or was entitled to receive (or but for the 
receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding death.

The Board in May 2008 remanded this claim to provide the 
claimant with corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), including informing her of 
the evidence necessary to substantiate a claim for 
entitlement to an increased amount of DIC under 38 U.S.C.A. § 
1311(a)(2).

In this case, at the time of the Veteran's death he was 
service connected for PTSD evaluated as 70 percent disabling; 
and chronic nephritis evaluated as 10 percent disabling.  The 
combined evaluation was 70 percent. A total rating for 
compensation based upon individual unemployability was in 
effect from December 18, 2000. The Veteran died on December 
[redacted], 2005. A total disability rating was not assigned at any 
earlier date. The Veteran was considered totally disabled 
from December 18, 2000, for a period of 5 years prior to 
death, and his combined schedular disability rating was 70 
percent.  The Veteran was in receipt of a total disability 
evaluation from December 18, 2000 to December [redacted], 2005.

The criteria that a total disability rating has been in 
existence for at least 8 consecutive years preceding death 
are not met. The appellant has not alleged any other 
applicable theory of entitlement to benefits under 38 
U.S.C.A. § 1311(a)(2).
to include a theory of clear and unmistakable error in a 
prior final rating decision, reopening of a claim based on 
newly received service records, or absence of receipt of 
total disability benefits due to non-waiver of concurrent 
retirement payments. See 38 C.F.R. § 3.22.

Accordingly, entitlement to enhanced DIC under 38 U.S.C.A. 
1311(a)(2) is denied as a matter of law.




ORDER

Entitlement to enhanced DIC benefits under 38 U.S.C.A. § 
1311(a)(2) is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


